DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 7, 14, and 18 have been amended, claims 5 and 16 have been canceled, and claims 1-4, 6-15, and 17-20 remain pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6, 15, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US 4,355,441), herein Hall.
Regarding claim 1, Hall discloses a quick lacing system (rope lock) for releasably securing at least one shoelace (wherein the rope lock is capable of securing a shoelace), comprising a housing (frame) which has a channel for feeding through at least one shoelace (rope 13), characterized in that the channel is formed on a first side at least partly by a movably mounted rocker (locking member 10) having a substantially concave inner side which is directed towards the channel and on a second side, substantially opposite the rocker, at least partly by an eccentric jaw (abutment 4, which is secured to the housing in an off-center manner) which cooperates with the rocker at least in a closed position (Fig. 2) of the quick lacing system, wherein the rocker has a closing section (contact portion 14) and an opening section (thrust portion 12), and wherein the closing section during a closing operation is arranged in the direction of a direction of pulling exerted by a user and the opening section in the use position of the quick lacing system is arranged in the substantially opposite direction of the closing section, and wherein the closing section is moved into a holding position away from the jaw via pulling the shoelace for tightening during the closing operation and the opening section moves toward the jaw (Fig. 2), at which point the rocker is held in the holding position (such as by operating portion 9) (column 3, lines 6-60; Fig. 1-2).
Regarding claim 2, Hall discloses that, at least in the holding position, the rocker is in engagement with an unlocking button or an unlocking lever (operating member 6; Fig. 2).
Regarding claim 3, Hall discloses that, at least in the holding position, the unlocking button or an operating section (handle portion 8) of the unlocking lever is urged out of the housing by the rocker, so that the unlocking button or the operating section of the unlocking lever becomes accessible to a user for a lacing release operation (Fig. 2).
Regarding claim 6, Hall discloses that the jaw is configured as a double jaw (wherein the abutment 4 has a jaw with teeth on either side; Fig. 1, 2) comprising two individual jaws which are movable (wherein the jaws are capable of movement).
Regarding claim 15, Hall discloses that the opening section is urged towards the jaw during the closing operation, so that the unlocking button or the operating section becomes accessible to a user for a lacing release operation (Fig. 2).
Regarding claim 18, Hall discloses that the rocker is held in the holding position by latching and/or snap-fastening (wherein the operating member 6 acts to latch to rocker in the holding position).
Regarding claim 19, Hall discloses that, at least in the holding position, the rocker is in contact with an unlocking button or an unlocking lever (operating member 6).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 7-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motawi et al. (US 8,474,157), herein Motawi, in view of Hall.
Regarding claim 7, Motawi discloses a shoe (snowboard boot 10), in particular a snowboard boot, comprising at least one quick lacing system (locks 36, 38) having a housing which has a channel for feeding through at least one shoelace (lace 18) (Fig. 1, 2). 
Motawi does not disclose that the quick lacing system has a rocker and jaw. Hall teaches a quick lacing system (rope lock) for releasably securing at least one shoelace (wherein the rope lock is capable of securing a shoelace), comprising a housing (frame) which has a channel for feeding through at least one shoelace (rope 13), characterized in that the channel is formed on a first side at least partly by a movably mounted rocker (locking member 10) having a substantially concave inner side which is directed towards the channel and on a second side, substantially opposite the rocker, at least partly by an eccentric jaw (abutment 4, which is secured to the housing in an off-center manner) which cooperates with the rocker at least in a closed position (Fig. 2) of the quick lacing system, wherein the rocker has a closing section (contact portion 14) and an opening section (thrust portion 12), and wherein the closing section during a closing operation is arranged in the direction of a direction of pulling exerted by a user and the opening section in the use position of the quick lacing system is arranged in the substantially opposite direction of the closing section, and wherein the closing section is moved into a holding position away from the jaw via pulling the shoelace for tightening during the closing operation and the opening section moves toward the jaw (Fig. 2), at which point the rocker is held in the holding position (such as by operating portion 9) (column 3, lines 6-60; Fig. 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a quick lacing system, as taught by Hall, to the boot of Motawi as this would be a simple substitution of one type of lace lock for another, with the predictable result of providing a lock which securely holds the lace in place.
Regarding claim 8, Motawi discloses that the quick lacing system is arranged at a top end of a shoe upper (Fig. 1, 2).
Regarding claim 9, Motawi discloses that the shoe has a quick lacing system on each side of the shoe upper (Fig. 1, 2).
Regarding claim 14, Hall teaches that the rocker is held in the holding position by latching and/or snap-fastening (wherein the operating member 6 acts to latch to rocker in the holding position).

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motawi and Hall, as applied to claims 7 and 8, further in view of Gibb et al. (US 2015/0313318), herein Gibb.
Regarding claim 10, Motawi discloses an inner shoe or shell and an outer shoe or shell (as seen in Fig. 1, 2), but does not disclose that the quick lacing system is arranged between the inner and outer shoe. Gibb teaches a boot having a quick lacing system arranged between an inner shoe (liner 13) and an outer shoe (outer shell 12) (Fig. 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the quick lacing systems of the combination of Motawi and Hall between the inner and outer shells, as taught by Gibb, in order provide additional protection to the quick lacing systems, protecting against accidental movement of the operating member and reducing wear and tear.
Regarding claim 12, the combination of Motawi, Hall, and Gibb discloses that the quick lacing system is arranged in a recess (recess formed between inner and outer shoes) which is provided for the quick lacing system (Gibb: Fig. 1-4).
Regarding claims 11 and 13, Motawi discloses that the shoe has a quick lacing system on each side of the shoe upper (Fig. 1, 2).
Allowable Subject Matter
Claims 4, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive. 
Applicant argues that Hall fails to teach or disclose a closing section of a rocker being moved into a holding position away from the jaw via pulling the shoelace for tightening during a closing operation and an opening section of the rocker being moved toward the jaw, at which point the rocker is held in the holding position. However, as clearly seen in Fig. 1 and 2, the closing section is moved into the holding position by moving the shoelace. The shoelace is capable of being moved by pulling or pushing (for example pulling the shoelace down as seen in Fig. 1 and 2).
Applicant further argues that even if one were to argue that the rope 13 could be pulled downward to the left in order to move the contact portion 14 away from the abutment 4, the contact portion 14 would still not be in a holding position because contact portion 14 will rebound the moment the rope 13 is released. However, the pulling the rope downward would result in the contact portion being in a holding position, even if only briefly. There is no specific time limit applied to the position of the rocker. Further, the rope can be pulled and held in position for variable periods of time. Applicant also argues that without the handle portion 8 in the locked position, the contact portion 14 is not held in any holding position. However, the rocker may be held in position by elements other than the handle portion, such as a person pulling the rope.
Applicant argues that the rocker of the claimed invention is brought into the holding position by simply pulling on the shoelace, at which point the rocker automatically snaps into place in the holding position. That is, the claimed invention does not require any manual manipulation of the quick lacing system, such as flipping a lever as disclosed in Hall. In response to Applicant's argument that Hall includes additional structure not required by Applicant's invention, it must be noted that Hall discloses the invention as claimed. The fact that it discloses additional structure not claimed is irrelevant.

	Applicant’s arguments, see pages 9-10, filed 04/29/2022, with respect to claims 4 and 20 have been fully considered and are persuasive.  The rejection of claims 4 and 20 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732